         Case 7:20-cr-00048-NSR Document 11 Filed 03/30/20 Page 1 of 5
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601


                                                      March 30, 2020

BY ECF & EMAIL

The Honorable Nelson S. Román
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

        Re:     United States v. Richard Emanuel, 20 Cr. 48 (NSR)

Dear Judge Román:

         The Government respectfully submits this letter in response to defendant Richard
Emanuel’s March 26, 2020, motion for release on bail. Dkt. No. 10. The defendant’s sole request
is for temporary release under 18 U.S.C. § 3142(i). That is unavailable here as a matter of law
since this is the defendant’s first application for bail. In any case, the defendant is both a risk of
flight and a danger to the community for the reasons set forth below. The defendant’s motion
should therefore be denied.

   I.         Background

        The defendant is charged in a three-count indictment (“Indictment”) for a robbery spree he
committed in December 2019 with his co-defendant. Count One charges him for conspiring with
his co-defendant to commit Hobbs Act Robberies and Counts Two and Three each charge
substantive Hobbs Act Robberies for two robberies he committed: one of a gas station in Peekskill
on December 7 and one of a gas station in Fishkill on December 18. Surveillance footage, physical
evidence, and cell phone evidence all strongly suggest that the two defendants committed at least
two more robberies, both on December 8, in Peekskill and East Fishkill. Finally, surveillance
footage and cell phone evidence also tie the defendants to three other gas station robberies in
Danbury, Connecticut—one on November 17, 2019, one on November 25, 2019, and another on
December 17, 2019. All told, the Government is in possession of evidence that links the defendant
and his co-defendant to seven different robberies in the span of a month. Cf. United States v.
LaFontaine, 210 F.3d 125, 131 (2d Cir. 2000) (the Government may proceed “by proffer alone” in
bail hearings (internal quotation marks omitted)).

       On December 18, 2019, the defendants were arrested shortly after committing a gas station
robbery in Fishkill. They were charged by complaint and presented before the Honorable Lisa
Margaret Smith that day. The defendant consented to detention and has not made a bail
          Case 7:20-cr-00048-NSR Document 11 Filed 03/30/20 Page 2 of 5
                                                                                             Page 2


application until now. On January 21, 2020, a Grand Jury sitting the Southern District of New
York returned the Indictment.

       The defendant now seeks temporary, pretrial release on the grounds that (i) while detained
at the Westchester County Jail (the “WCJ”) he may be at risk of contracting COVID-19; (ii) his
Sixth Amendment right to counsel is constrained due to measures in place at the WCJ to limit the
spread of COVID-19; and (iii) he has medical conditions that put him at greater risk to COVID-
19 than other detainees.


   II.     The Legal Framework

        The sole statutory ground for release that the defendant invokes is 18 U.S.C. § 3142(i). As
noted above, this is the defendant’s first bail application. And thus, “no detention order issued
under [18 U.S.C. § 3142(e)]” exists. 18 U.S.C. § 3142(i). This is critical because the relief the
defendant seeks under Section 3142(i) can only be granted by “subsequent order.” See id. (“The
judicial officer may, by subsequent order, permit the temporary release of the person . . . to the
extent that the judicial officer determines such release to be necessary for preparation of the
person’s defense or for another compelling reason.” (emphasis added)). In short, the defendant’s
sole request for relief is unavailable as a matter of law on this initial bail application.

       Even putting that aside, the defendant poses a risk of flight and is a danger to the
community. The Court must order detention if “no condition or combination of conditions will
reasonably assure the appearance of the person as required and the safety of any other person and
the community.” 18 U.S.C. § 3142(e)(1).

        When considering a bail application, the Court examines four factors: (1) the nature and
circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3) the
history and characteristics of the defendant; and (4) the nature and seriousness of the danger to any
person or the community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

        The Court may order detention based on risk of flight or danger to the community. In other
words, the Court “does not need to find both bases are proven in order to order a defendant’s
detention.” United States v. Epstein, No. 19 CR. 490, 2019 WL 3229190, at *4 (S.D.N.Y. July
18, 2019). And each ground is governed by a different standard as well. The Government must
show “by clear and convincing evidence that the defendant presents a danger to the community
and by the lesser standard of a preponderance of the evidence that the defendant presents a risk of
flight.” United States v. English, 629 F.3d 311, 319 (2d Cir. 2011) (internal quotation marks
omitted). Put differently, to detain on risk of flight grounds it must simply be shown that such risk
is “more likely than not.” United States v. Brennerman, 705 F. App’x 13, 16 (2d Cir. 2017)
(Summary Order) (internal quotation marks omitted). ‘

       Finally, “bail hearings are typically informal affairs, not substitutes for trial or discovery”
and so “courts often base detention decisions on hearsay evidence.” United States v. Abuhamra,
389 F.3d 309, 321 n.7 (2d Cir. 2004) (internal quotation marks omitted).
           Case 7:20-cr-00048-NSR Document 11 Filed 03/30/20 Page 3 of 5
                                                                                           Page 3



    III.    The Defendant Is A Danger to the Community and a Risk of Flight

        This is not the defendant’s first time committing armed robberies. In 2012, at 26 years
old, he was convicted of attempted armed robbery in the Bronx, and he has another a prior
attempted armed robbery conviction from Bedford, New York in 2009.1 The current Indictment
stands in a line of armed robberies the defendant has committed. Further, as noted above, the
Government has adduced evidence linking the defendant (and his co-defendant) to five more
robberies, in addition to the two robberies for which the defendant has been indicted, which were
committed in November and December 2019. Bail, given this demonstrated and repeated history,
puts the public at significant risk.

        Even narrowing the lens from the defendant’s lengthy history to the “nature and
circumstances” of the charged offenses amply demonstrates the public safety risk. 18 U.S.C. §
3142(g). In the robberies charged in Counts Two and Three, the defendant displays a knife and
threatens force. Troublingly, surveillance footage from the Peekskill robbery on December 7
shows the defendant jamming a knife into a clerk’s chest after the clerk initially refuses to open
cash registers for the defendants. In other words, this is strong evidence that the defendant was
prepared to carry out his threat of force—threats that he repeatedly issued over the course of the
charged conspiracy.

        The nature of these robberies is without a doubt troubling. Such robberies would be even
more troubling today, in current circumstances. Right now, gas stations are vital to keeping supply
chains moving in the midst of the COVID-19 outbreak. Attacking, disrupting, and robbing vital
links in interstate commerce will have even broader consequences now on fragile supply chains
and the essential services gas stations provide. Cf. Governor Cuomo Issues Guidance on Essential
Services     Under      the    “New       York     State   on    PAUSE”       Executive      Order,
https://www.governor.ny.gov/news/governor-cuomo-issues-guidance-essential-services-under-
new-york-state-pause-executive-order, Office of The Governor, (March 20, 2020, 4:45 P.M.)
(designating gas stations to be essential services).

        The bail package does nothing to mitigate the danger posed by the defendant. At the time
of the robberies charged in the Indictment, the defendant was living at the address he now proposes
living at if bailed. As the Court is well aware, “[h]ome detention and electronic monitoring”
largely operate on the “word” of the defendant that he or she will be compliant. United States v.
Millan, 4 F.3d 1038, 1049 (2d Cir. 1993) (internal quotation marks omitted). What the defendant
has shown through his repeated and violent actions—the current Indictment having been preceded
by two prior convictions for armed robberies—inspires no confidence that his “word” will be any
good. Instead, the defendant’s actions compels the conclusion that he will continue to commit
armed robberies, which is particularly worrisome and dangerous in the given moment.

      Finally, and briefly, the defendant poses a risk of flight given his sentencing exposure.
Because of his prior convictions, the defendant is a Career Offender under the U.S. Sentencing

1
 The defendant also has an outstanding state Assault charge pending in Dobbs Ferry Village
Court.
          Case 7:20-cr-00048-NSR Document 11 Filed 03/30/20 Page 4 of 5
                                                                                            Page 4


Guidelines. Thus, if he is convicted of the charges in the Indictment, he faces 210-262 months’
imprisonment—a sentence far, far greater than anything the defendant has previously served.


   IV.     The Defendant’s COVID-19 Arguments Should Be Rejected

        In the main, the defendant argues that current conditions at the WCJ put him at a greater
risk of COVID-19 and also compromise his ability to consult with counsel. To start, given that
Section 3142(i) of the Bail Reform Act does not apply on this initial application, it is uncertain
how the Court should factor these arguments in.

         Regardless, under any standard, they should be rejected. The Government’s discussions
with officials at the WCJ suggest that the jail has taken timely, appropriate steps to handle COVID-
19. At the moment, only two inmates, in the entire facility, have tested positive. Importantly, the
WCJ has represented that it has drastically cut back on the number of new inmates it has accepted
and further represented that any new inmates are quarantined from the rest of the inmate population
for two weeks. In addition, the WCJ has suspended certain activities which require interaction
among inmates and taken heightened measures to clean and sanitize parts of the jail. Despite all
this, the WCJ still has kept in place procedures for attorney visits (in a no-contact setting), phone
calls, and secure videoconferencing. Simply put, there is nothing outside of speculation at this
point to suggest the WCJ is unprepared to handle COVID-19 while maintaining attorney access
for inmates.

        Finally, the defendant proffers that a major surgery in 2014 puts him at heightened risk of
COVID-19. Without a doubt, the surgery appears to have been serious. But, the defendant has
not produced any evidence of any ongoing health issues stemming from that surgery. The closest
he comes to doing so is by stating that he sometimes suffers from “shortness of breath.” Dkt. No.
10 at 3. Again, the defendant offers no evidence that he is receiving ongoing treatment for
anything, let alone respiratory problems, at the WCJ or even prior to his incarceration. And the
defendant himself reported himself to be in “excellent physical health with no medical problems”
to Pre-Trial Services when he was arrested in December 2019. While the surgery six years ago
appear to have been serious, the fact that the defendant has no ongoing condition he is being treated
for calls into question—at the very least—any unique risk COVID-19 poses to him.
         Case 7:20-cr-00048-NSR Document 11 Filed 03/30/20 Page 5 of 5
                                                                                        Page 5


        The defendant has asked for temporary release without clear legal means for the Court to
grant it. And, in any case, he poses danger to the community and a risk of flight. Thus, the
defendant’s initial motion for bail should be denied.

                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney


                                        by: _____________________________
                                            Shiva H. Logarajah
                                            Assistant United States Attorney
                                            (914) 993-1918

Cc: Daniel Parker, Esq. (by ECF and email)
